NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALBERT NERESI MELIKIAN; NARINE                  No.    19-73088
TER BARSEGHYAN,
                                                Agency Nos.       A078-371-088
                Petitioners,                                      A096-154-743

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Albert Neresi Melikian and Narine Ter Barseghyan, natives and citizens of

Armenia, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen removal proceedings. Our jurisdiction is governed

by 8 U.S.C. § 1252. We review de novo questions of law. Bonilla v. Lynch, 840


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 575, 581 (9th Cir. 2016). We deny in part and dismiss in part the petition for

review.

       In their opening brief, petitioners do not challenge the BIA’s dispositive

determination that their motion to reopen is both untimely and number-barred and

that petitioners failed to demonstrate an exception to the time limitation for

motions to reopen. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th

Cir. 2013) (issues not specifically raised and argued in a party’s opening brief are

waived). To the extent petitioners challenge the BIA’s decision not to reopen sua

sponte, we lack jurisdiction to consider it. See Mejia-Hernandez v. Holder, 633

F.3d 818, 823-24 (9th Cir. 2011) (no jurisdiction to review the agency’s sua sponte

reopening determination); cf. Bonilla, 840 F.3d at 588 (“[T]his court has

jurisdiction to review Board decisions denying sua sponte reopening for the limited

purpose of reviewing the reasoning behind the decisions for legal or constitutional

error.”).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                      19-73088